                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                  SHREVEPORT DIVISION

DAVID FRANCO                                         CIVIL ACTION NO. 5:17-CV-00871

VERSUS                                               JUDGE TERRY A. DOUGHTY

MABE TRUCKING CO., INC., ET AL.                      MAG. JUDGE KAREN L. HAYES


                                             RULING

       Pending before the Court is the Motion for Partial Summary Judgment filed by Defendants

Mabe Trucking Co., Inc. (“Mabe”), National Interstate Insurance Company (“NIIC”), and Richard

Agee (“Agee”) [Doc. No. 85].       Defendants move the Court for partial summary judgment,

contending that Plaintiff David Franco (“Franco”) cannot simultaneously pursue both (1) a

negligence cause of action against Agee, for which Mabe will be vicariously liable if Agee is found

liable; and (2) a direct negligence claim for Mabe’s alleged negligent entrustment, hiring, and

training. Franco has filed an opposition to the motion [Doc. No. 97]. Defendants have filed a

reply to the opposition [Doc. No. 100].

       For the following reasons, the Defendants’ Motion for Partial Summary Judgment is

GRANTED, and Franco’s negligence claims against Mabe for allowing Agee to operate the

vehicle, failing to train him, and failing to maintain the vehicle, are DISMISSED WITH

PREJUDICE.

I.     FACTS AND PROCEDURAL BACKGROUND

       This case arises out of a motor vehicle accident. On or about November 24, 2015,

Franco’s vehicle was involved in a collision with an 18-wheel truck owned by Mabe and being
driven by Agee on Interstate 20 in Louisiana shortly after crossing the border between Texas and

Louisiana. On November 22, 2016, Franco filed suit against Mabe in the United States District

Court for the Eastern District of Texas, Marshall Division, alleging diversity of citizenship

jurisdiction under 28 U.S.C. § 1332(a). On July 6, 2017, the suit was transferred to this Court.

On May 3, 2018, Franco filed a Supplemental and Amended Complaint adding Agee and NIIC as

defendants.

       Franco alleges that the accident was caused by the negligent operation of the truck by Agee

in pulling onto Interstate 20 directly in front of him. Franco further alleges that Agee was an

employee of Mabe at the time of the accident, rendering Mabe liable for the negligence of Agee

under the doctrine of respondeat superior. Additionally, Franco alleges that Mabe is liable for its

own actions in negligently entrusting its vehicle to Agee, negligently hiring Agee, and negligently

training Agee. Without admitting to liability, Mabe has stipulated that Agee was acting within

the course and scope of his employment with Mabe at the time of the accident.

       On August 1, 2018, the Defendants filed the instant Motion for Partial Summary Judgment.

On November 1, 2018, Franco filed an Opposition. On November 13, 2018, the Defendants filed

a Reply. The Court is now prepared to rule.

II.    LAW AND ANALYSIS

       A.      Summary Judgment

       Summary judgment Ashall [be] grant[ed] . . . if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.@ FED. R.

CIV. P. 56(a). A fact is Amaterial@ if proof of its existence or nonexistence would affect the

outcome of the lawsuit under applicable law in the case. Anderson v. Liberty Lobby, Inc., 477


                                                2
U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if the evidence is such that a

reasonable fact finder could render a verdict for the nonmoving party. Id.

       If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). The nonmoving party must show more than Asome

metaphysical doubt as to the material facts.@ Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986). In evaluating the evidence tendered by the parties, the Court

must accept the evidence of the nonmovant as credible and draw all justifiable inferences in its

favor. Anderson, 477 U.S. at 255.

       B.      Maintainability of Simultaneously Independent Causes of Action

       In diversity cases such as this, federal courts must apply state substantive law. Erie R.R.

Co. v. Tompkins, 304 U.S. 64, 79 (1938). In Louisiana, the principle of vicarious liability provides

employers are “answerable for the damage occasioned” by their employees when their employees

are exercising the functions of their employment. LA. CIV. CODE ART. 2320. Vicarious liability

in the employment context imposes liability upon the employer without regard to the employer’s

negligence or fault. Sampay v. Morton Salt Co., 395 So.2d 326 (La. 1981). In such cases, the

liability of the employer is derivative of the liability of the employee. Narcise v. Illiinois Central

Gulf Rail Co., 447 So.2d 1192 (La. 1983).

       Defendants move the Court for partial summary judgment, contending that Franco, as a

matter of law, cannot simultaneously maintain independent causes of action in tort against Agee

for his actions on the date of the accident, and against Mabe for negligent entrustment, hiring,

supervision, training and retention of Agee, where the Defendants have stipulated Agee was acting


                                                  3
within the course and scope of his employment at the time of the accident. Franco opposes the

motion on the grounds that Defendants rely entirely on non-binding case law that misinterprets

and misapplies Louisiana Supreme Court jurisprudence.

       In support of their arguments for partial summary judgment, Defendants cite Liberstat v.

J&K Trucking, Inc., 00-192 (La. App. 3 Cir. 10/11/00), 772 So.2d 173, writ denied, 01-458 (La.

4/12/01), 789 So.2d 598, where the plaintiffs alleged negligence of a truck driver as well as the

negligent hiring and training by his employer, also a defendant. The trial court did not instruct

the jury regarding the negligent hiring and training causes of action but only instructed the jury as

to the negligence cause of action of the driver. The Louisiana Third Circuit Court of Appeal noted

this was “an accurate reflection of the law,” in affirming the trial court. Id., at 179. The

employer, the Third Circuit noted, would be liable for the actions of its employee under the theory

of respondeat superior. Id. If the employee breached a duty to the plaintiffs, then the employer

is liable under respondeat superior. Id. If the employee did not breach a duty, no degree of

negligence on the part of the employer for hiring or training the employee would make the

employer liable. Id.

       Additionally, Defendants cite Dennis v. Collins, No. 15-2410, 2016 WL 6637973 (W.D.

La. November 9, 2016), where the Honorable S. Maurice Hicks, Jr., surveyed the available

Louisiana jurisprudence on this issue and found the best synthesis of the state decisions into single

rule statements to be as follows:

       A plaintiff may simultaneously maintain independent causes of action in tort
       against both an employee and an employer for the same incident when:

               (1) the plaintiff alleges both

                       (a)     an intentional tort by the employee and

                                                 4
                       (b)     negligent hiring, training, and/or supervision by the
                               employer;      or

               (2) the plaintiff alleges both

                       (a)     negligence by the employee and

                       (b)     negligent hiring, training, and/or supervision by the
                               employer; and

                       (c)     the employer does not stipulate that the employee acted in
                               the course and scope of employment.

       Conversely, a plaintiff may not simultaneously maintain independent causes of
       action in tort against both an employee and an employer for the same incident
       when the plaintiff alleges both

               (a)     negligence by the employee and

               (b)     negligent hiring, training, and/or supervision by the employer; and

               (c)     the employer stipulates that the employee acted in the course and
                       scope of employment.


Id. at * 6-7 (citing Griffin v. Kmart Corp., 00-1334 (La. App. 5 Cir. 11/28/00), 776 So.2d 1226;

Roberts v. Benoit, 91-0394 (La. 1991), 605 So.2d 1032; and Libersat, supra); see also Wilcox v.

Harco Internat’l Insurance, No. 16-187, 2017 WL 2772088 (M.D. La. June 26, 2017) (citing

Dennis with approval); Wright v. National Interstate Ins. Co., CV 16-16214, 2017 WL 5157537

(E.D. La. November 7, 2017) (same).

       The facts of this case fall squarely within the last scenario set forth in Dennis, in that the

plaintiff has alleged both negligence by the employee and negligent hiring, training, and/or

supervision by the employer, and the employer has stipulated that the employee acted in the course

and scope of employment. Therefore, Franco may not simultaneously maintain independent

causes of action against both Agee and Mabe, according to Dennis.

                                                 5
        Franco argues that the Dennis decision directly conflicts with controlling Louisiana law

which recognizes two independent causes of action against the employee for his negligence and

against the employer for negligence in hiring, training, and entrustment and that the two causes of

action are not mutually exclusive when analyzed in the reverse. Franco asserts that Mabe’s

admission that its employee was in the course and scope of his duties when the wreck occurred

does not absolve the company of its responsibility to the motoring public to properly hire, entrust,

and train safe professional drivers. However, the cases cited by Franco involved intentional tort

or are not on point to the issue presented in this case.

        Additionally, Franco fails to defeat the sound legal reasoning of Dennis. Although Franco

correctly points out that Dennis is not binding precedent, this Court is nonetheless persuaded by

the rule and reasons pronounced therein. The Dennis court researched a wealth of Louisiana federal

and state jurisprudence on this issue and held:

               If the trier of fact finds that he was negligent and that his
               negligence was a cause-in-fact and legal cause of Dennis’s
               injuries, then Greyhound is liable for Collins’ actions. If
               he was not negligent, then no amount of negligence on the
               part of Greyhound in training and supervising him could
               have been the cause-in-fact or legal cause of the collision
               and Dennis’s injuries.

Id., at *8.

        Franco has failed to show why the same conclusion is not mandated in the present case.

Franco has offered no genuinely disputed material fact or legal argument in the present case to

defeat Defendants’ entitlement to summary judgment that Franco cannot simultaneously pursue

both (1) a negligence cause of action against Agee, for which Mabe will be vicariously liable if

Agee is found liable, and (2) a direct negligence claim for Mabe’s alleged negligent entrustment,


                                                  6
hiring and training.

III.      CONCLUSION

          For the foregoing reasons, Defendants’ Motion for Partial Summary Judgment [Doc. No.

85] is GRANTED. Franco’s negligence claims against Mabe for allowing Agee to operate the

vehicle, failing to train him, and failing to maintain the vehicle, are DISMISSED WITH

PREJUDICE. Due to the principle of vicarious liability, Mabe will remain a defendant in this

matter.

          MONROE, LOUISIANA, this 20th day of November, 2018.




                                                   ____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE




                                               7
